                  Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 1 of 17

DR. LEONARD W. HOUSTON, J.D. PH.D., ED.
p: 845-343-8923
f: 845-342-3114
e: lenny.houston@yahoo.com
                                                                                               COPY
a: 148 Deer Court   Drive   PO Box 254
  Afiddletown, NY 10940-6867

                                                                    t/12/2/      December 18, 2021
       The Clerk of the Court
       UNITED STATES DISTRICT COURT
       DISTRICT OF COLUMBIA
       333Constitution Avenue, N.W.
       Washington, D.C. 20001

             Re: Submission and filing Intervenor-Plaintiff's Opposition to Defendant's
                 Renewed Motion to Leonard Houston's Motion to Intervene:


                    ELECTRONIC PRIVACY INFORMATION CENTER, Plaintiff-against
                    UNITED STATES DEPARTMENT OF JUSTICE, Defendant
                    U.S. District Court, For The District of Columbia (Washington, DC)
                    Civil Docket For Case #: 1:19-cv-008 10-RBW


        Dear SIR/MADAM:
        The Clerk of the Court


           Enclosed, "Intervenor-Plaintiff's Opposition to Defendant's Renewed Motion to Leonard Houston's
        Motion to Intervene"in the above entitled proceedings, bearing Case Number 19-cv-00810 (RBW), under
        said captioned case, now pending before this Court.


          The required attachments pursuant to Local Civil Rule 7 (Motion) in support of said opposition with
        attached Certificate of Service have been served by U.S. Postal Mail on the respective Attorneys for the
        Defendant United States Department of Justice and the Plaintif, Electronic Privacy Information Center
        on said even date, the same, to be submitted to this Court, at its Motion Term as scheduled therein.

             Thanking you in advance for your kind assistance in this matter.



                              1)-N
        Réspegrfully,,


                      /.
       Leonard W. Houston, Sr., pro-sSe
        Intervenor-Plaintiff

        Encls: Intervenor-Plaintiff's Opposition to Defendant's Renewed Motion to Leonard Houston's
               Motion to ntervene, dated December 18, 2020 w/ Exhibits, (LCvR Motion); and
                                                                               7-

                  Certificates of Service by US Postal Service Mail on Attorneys of Record (19-cv-00810-RBw)
      Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 2 of 17




                                                                            COURTESY COPY
UNITED STATES DISTRICT COURT                                                Hon. REGGIE B. WALTON
FOR THE DISTRICT OF COLUMBIA                                                  United States District Judge

                                                                               Tesne             plu wrtria
                                                                                           ueMe
ELECTRONIC PRIVACY INFORMATION CENTER,
                              Plaintiff.

LEONARD W. HOUSTON, SR,
                                                                                            12/21
                                                                              Case No. 19-cv-0b810 (RBW)
                                      Intervenor-Plaintiff.
                -against

UNITED STATES DEPARTMENT OF JUSTICE,
                                               Defendant.




          INTERVENOR-PLAINTIFF'S OPPOsrriON TO DEFENDANTrs
     RENEWED MOTION TO LEONARD HOUSTON'S MOTION TO INTERVENE



                            INTRODUCTION AND BACKGROUND


 This case of Freedom of Information Act ("FOIA")          5   U.S.C. §552,   as amended,    before this Court

by Intervenor-Plaintiff, Leonard W. Houston,      Sr., pro-se.     relates to receipt   of Attorney General

William P. Barr's remarks, dated April      18, 2019,   of the release of Report ofthe investigation into

Russian Interference in the 2016 Presidential Elections, and Special Counsel Robert Mueller Report

as to members   of the presidential   campaign Donald      J   Trump, including individuals associated with

that campaign. It is this basis, among other things, the same is apparent that the proposed Intervenor

Plaintiff have a direct and substantial interest in the current FOIA subject matter of the litigation,        as


such, is sufficient to warrant intervention.




                                                  Page
          Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 3 of 17




    I
        submitted   a   request under Freedom   of Information   Act   ("FOIA").    5
                                                                                        USC.   $
                                                                                                   552(a)1). (2).   as


amended to the OAG FOIA Office., Department of Justice (DOJ), dated April 5, 2019, requesting

various records and the full Mueller Report (Unredacted) that were submitted on March 22, 2019,

by the Special Counsel. Compl., Exhibit
                                        E.
    Thus, said FOIA request to the DOJ was confirmed by e-mail, dated and received on or about

April 12, 2019, same bearing assigned Tracking Number: DOJ-2019-003927 (i.e., Requester,

Leonard W. Houston, Sr.) Thereafter, being confirmed by Attorney General William Barr, in making

the "redacted" Special Counsel Robert Mueller Report public. It was apparent, at this point, the

submitted FOIA request would be denied in some parts as to redactions to the four categories he

previously outlines in its redacted report,

    As such actions by his (i.e., Attorney General William Barr) by its redactions, has substantially

voided Requester's statutory rights of disclosure to the full results        of the     Special Counsel's

investigations, even though he (i.e, Special Counsel, Robert Mueller) promised members of congress

will be able to "see' all of the redacted material of themselves-with the limited exception of that

which, by law, cannot be shared."

    Moreover, the aforesaid promises and limited review of the redacted materials, this would not

satisfy the Requester's concerns and FOIA request for full disclosure              of the information    sought, of

which such has information value with potential for contribution to the general public understanding

(see, Elizabeth Endey v. Central Intelligence Agency, 478 F. Supp. 1175, 1176                  (D.C.D.    1979)

(even a single document has the potential for contributing to public understanding).

5   U.S.C. 552(a)(4)(A)(ii).




                                                     Page 2
       Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 4 of 17




  heetore
                                                               t
              ds   Requestei and pul suant to   i
                                                    Icedom         iniomatio       \et Appeal. as aniended         by the


Open government Act of 2007, and the Open FOIA Act of 2009, with respect to DOJ 2019-00397,

ofthe U.S. Department of Justice Office of Information Policy ("OIP"), Office of Information Policy,

their denial of whole or portions of said entitled FOIA request, pursuant to               5   U.S.C.   §   552, as

amended, whereby seeking among other things, that the DOJ's determinations should be reversed,

according to the relevant Department      of Justice-FOIA regulations              and statutes, as this redacted


report therein submitted, was not enough.



                                      STATEMENT OF FACTS


   On October 2, 2020, then, Proposed Intervenor-Plaintiff, pro-se by Motion, the same file on the

Court's Docket (i.e., Docket No. 134), this Court granted the entitled motion to intervene as Plaintiff

in the captioned case, and subsequently resubmitted his motion papers as per Local Civil Rule

(LCVR7) of this Court on Motions (i.e., Docket No. 148, dated December 4, 2020).

  Interval proceedings, Defendant United States Department of Justice filed its first Opposition to

Proposed Intervenor-Plaintiff's motion to intervene, dated October 22, 2020, under the CM/ECF

filing system, thereby, stated inter alia, in its Argument under Item
                                                                                   I:-    proposed Intervenor-

Plaintiff, pro-se,"Mr. Houston Cannot Intervene As                 a   Matter of Right. "As     he cannot establish


that he has standing to participate in this case under Article         III" (citations omitted). Further cited that
there is no indication that Mr. Houston has filed an FOIA request with the Department                       of Justice.

See generally Mot Dkt. 134. And thereby reference there is no jurisdictional basis for              Mr. Houston's

proposed intervention. In the absence of an FOIA request, he has no more standing or interest in the

case than any other member of the public (citations omitted). FN 1, page 4.




                                                    Page   3
         Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 5 of 17




  Federal Rule ofCivil Procedure 24(b)01)(B), grants this Court permit anyone
                                                               to             to intervene who
has a claim   or defense that shares with the main action a common question of law. As in this case,

"permissive intervention" is warranted, as the Intervenor-Plaintiffhas shown by its filed "Complaint"

he has met all      of the statutory requirements   under Fed. R. Civ. P.24, including but not limited to

"standing," under its aforesaid FOIA request/claim and its jurisdictional basis for said intervention.

See Court Docket No. 134, dated October 2, 2020,Court Docket No. 148, dated December 4, 2020



                                       STANDARD OF REVIEW


  To survive    a   motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),     a plaintiff need


only plead such sufficient facts to allege a plausible claim for relief. Ashcroft v. Iqbal,    556   U.S.   62,
678 (2009):    Bell Atl. Corp.   v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955 (2007)


  Thus, Intervenor-Plaintiff herein, need not offer an exhaustive pleading, but merely a set of

allegations that, taken as true and construed in the light most favorable to him, "plausibly gives rise

to an entitlement of relief" Iqbal at 679, see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11

(3d Cir. 2009).

  Moreover, in a suit alleging violation(s) of Freedom of Information Act (FOIA),         5.   U.S.C. $S52,

as amended, a    plaintiff need not plead all the elements of a prima facie case to survive dismissal.

Swierkiewicz v. N.A., 534 U.S. 506, 511 (2002), Fowler, 578 F.3d at 213. Rather, all he must do is

raise a reasonable expectation that discovery will support his claims.




                                                    Page   4
           Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 6 of 17




  In essenee. assessing whether these minimal standards have been met, the defendant (i.e., United

States Department of Justice, herein) bears the burden to show the plaintiff s (i.e., Intervenor

Plaintiff, herein) claims must be dismissed. And even where                        a   complaint is subject to dismissal under

Rule 126     6), a court should liberally grant leave to amend.                        Phillips   v. Cty   of Allegheny, 515          F.3d

224, 236 (3d Cir. 2008).


                                                           ARGUMENT

   Intervenor-Plaintiff, Leonard W. Houston, Sr., pro-se, response to Defendant, United States

  Department of Justice's renewed motion in opposition entitled, "Defendant' 's Opposition to

  Leonard W. Houston's Motion to Intervene" as said action was brought under the Freedom of

   Information Act ("FOIA"),             5   U.S.C.   § 552,    for improperly withholding records presumably

   responsive to Requester's FOIA request, as were identified therein, thus statutory standing herein

    alleged by Leonard W. Houston, Sr., has been satisfied under Article                           I
      As the original motion papers [Pleading) were not received by this Court, the resubmitted Motion

    to Intervene was filed on December 4, 2020, and same, was previously served by U.S. Mail on the

     Attorneys of Record of Defendant, United States Department of Justice, dated July 15, 2019

     i.e., Certificate of Service).           Attachment to Complaint as provided in FRCP 24(¢)



                  1



                  The Judicial Power shall extend to all Cases, in Law and Equity, arising under this Constitution, laws of the United
     States,...    controversies to which the United Sates shall be a Party, ... Article III, Section 2, Clause 1. (See the attached article-
                  Lo

      CONSTITUTION - Analysis and hnterpretation of the U.S. Constitution- ART111,$2.C1.1.5.2 Standing Requirement:
      Current Doctrine, which Intervenor-Plaintiff request that this Court take judicial notice thereof upon the above entitled action.
      FN7.     the Court applies a liberalized zone-of-interest test. But sec Lujan v. National Wildife Federation, 497 U.S. 871, 889
     (1990), Air Courier Conf. v. American Postal Workers Union, 498 U.S. 517(1991). In applying these standards, the Court, once
      it determined that the litigant's interest were"arguably protected" by the statute in question, proceeded to the merits without
      thereafter pausing to inquire whether in fact the interests asserted were among those protected... It is suflicient if the interest
      asserted is "arguab   wi                                              .
                                   the zone of interests to be protected.. by statute." National Credit Union Administration v. First
       National Bank & Trust Co.,, 522 U.S 479.at 492(1998) Aachment as Exhibit A
       https://constitution. congress.gov/browse/essay/artl111-82-C1-1-5-2/AL.


                                                                     Page   5
          Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 7 of 17




       Iierc. piposed latervenor-Pinuit assctls that         the   oignal \iotoa   jd.aied July 15, 2019j wids

    timely served, even thou the Court stated that   it   did not receive it for filing. [i.e., entitled Motion

papers as to intervention    of right [FRCP 24(a)(1)]       as the   FOIA confers right, or permissive

intervention [FRCP 24(b) as there is     a   presence     of common question of law or fact. Although

generally a claim of an absolute right to intervene must be based upon the language of Rule 24(a),

the Court has, neverless, held that Rule 24(a) is not "a comprehensive inventory              of the allowable

instances for intervention." Missouri-Kansas Pipe Line Co., v. 312 U.S. 502, 61 S. Ct. 666 (1941).

     Thus, the Court in this case, must determine from "all" the circumstances as stated in the

Intervenor-Plaintiffs Supplemental Statement, whether the intervention was timely. See Uinited

Airlines, Inc. v. McDonald, 432 U.S.     385, 394-96, 97 S. Ct. 2464 (1977). The timeless issue should


be resolved in light of whether the intervention is sought as        of right under Rule 249(a) or permissively

under Rule 24(b). See Ozee v. American Counsel on Gifi Anmuities, Inc., 110 F.3d 1082, 1094-1096

(5th Cir.), cert. denied,_U.S, 118 S. Ct.                  596 (1997)


     Arguably, the Defendant had stated in its original Motion submitted using the CM/ECF filing

system in opposition to Leonard Houston's Motion to Intervene, "that the parties have already fully

litigated all of the claims at issue in this case [i.e., the Memorandum Opinion and entered Order under

Court Docket No. 130 and Court Docket No. 131, dated September 30, 2020, respectively]

     But, under Joint Status Report, dated December           3, 2020, pursuant to this   Court's Order, dated

October 28, 2020, it was determined that because the parties' negotiations regarding attorneys' fees

and costs are ongoing, the parties respectfully purpose that they continue their negotiations and file


a   joint status report regarding the status of negotiations on January 28, 2021




                                                     Page 6
         Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 8 of 17




    utther. prenudice shouid not. ofcourse be contused with        the convenience      of theparties. See. e y.
  Aconaled r. E..I. 1.avio   o., 43 F.2d at    1073   (mere inconvenience         is not in itselfa sufticient
 reason to reject as untimely a motion to intervene as right"). Clark v.
                                                      of                 Putnam Couny,
 168 F.3d 458, 462 (11th Cir.1999) (same).


   Moreover,   a post judgment   for intervention is timely ifit   is filed   within the time a party to the suit

 have fileda notice   of appeal, andifthe intervenor    has taken some other step to protect its interest.

 E.g., U.S. v. Northrop Corp.,   25 F.3d 715, 719-20 (9th     Cir. 1994)

   Thus, the Supreme Court has held that an order granting permissive intervention subject to

 certain conditions, but denying intervention as of right. As was cited inter alia, in the case


of Stringfellow v.Concerned Neighbors in Action, 480 US. 370,                  107   s. Ct.   1177 (1987)

 (because permissive intervenor becomes party to action, it may appeal any orders entered in

 that action after final judgment, includingg any order conditioning its rights or participation in

 the action as a permissive intervenor).




                                                 Page 7
         Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 9 of 17




                                                      COCLU SION

   To defeat     the motion to dismiss Leonard            w.   Houston, 2ro-se Intervenor-Plaintiff need only plead

a plausible claim under the Freedom of Information
                                                   Act                    ("FOIA"), 5U.S.C. §552(a) 4)(B), allegedly

improperly withholding records presumably responsive to his FOIA requests, as therein identified and

describe upon which the "Complaint" is based.                   5   U.S.C.   §   552(a)(6)%A).

  This Court should deny Defendant's renewed Motion in opposition to Leonard Houston's motion

to intervene as Intervenor-Plaintif, pro-se in this matter.2


                                                                        Respectfully submitted

Dated: December 18, 2020

                                                                        LEONARD W. HOUSTON, SR., pro-se
                                                                        Intervenor-Plaintiff
                                                                         148 Deer Court Drive
                                                                        Middletown, NY 10940-6867
                                                                        Telephone No. (845) 343-8923




          In   the altemative and in the interest of justice, this Court should at least allow herein, L.eonard W. Houston, Sr.
 to amend, to address any unanticipated shortcomings in his Complaint. See Plyillips, 515 F.3d at 236 (insisting that on a
successful 12(6X6) motion, "a district court must permit a curative amendment, unless an amendment would be inequitable
or futile").




                                                            Page 8
       Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 10 of 17




                                  CERTIFICATE OF SERVICE

      I,   LEONARD W. HOUSTON, Sr., hereby certify that a true and correct copy thereof
this Intervenor-Plaintiff's Opposition to Defendant's renewed and entitled "Motion in Opposition

to Leonard Houston's Motion to Intervene" and has been served by U.S. Postal Service Mail and

herewith, United States Postal Service-Certificate of Mailing upon the following individuals/parties

of record and submitted for Electronic fling by Clerk of this Court, this   18h day of December 2020,

as follows:




TO: UNITED STATES DEPARTMENT OF JUSTICE
    Civil Division, Federal Programs Branch
    Courtney D. Enlow, U.S. Trial Attorney
    Defendant Attorney of Record
     1100 L. Street, Room 12102
     Washington, D.C. 20005

     ELECTRONIC PRIVACY INFORMATION CENTER
     Alan Jay Butler
     Marc Rotenberg
     John L. Davisson
      Enid Zhou
     Plaintiff's Attorneys of Record
     1519 New Hampshire Avenue, N.W.
     Washington, D.C. 200036

                                                         LEONARD W. HOUSTON, SR., pro-se
                                                         Intervenor-Plaintiff.
                                                         148 Deer Court Drive
                                                         Middletown, NY 10950-6867
                                                         Telephone No. (845) 343-8923




                                               Page 9
Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 11 of 17




                       UNITED STATES                                         Certificate Of
                      POSTAL SERVICE.                                                       Mailing
                                                                                                             To pay fee. affix stamps or
                                                                                                             meter postge here.
        This Certificate of Mailing provides evidence that mail has been presented to   USPS for mailing.
        This form may be used for domestic and international mail.
        From:


              LEONARD W. HOUSTON, SR.
                148 DeerCourt Drive
                Middletown, NY T940-6867

                                                                                                              Postngask    Here
        To:
               UNITED STATES DEPARTMENT OF JUSTICE
               Civil Division, Federal Programs Branch
              Att    Gortney Entow, USFriatAttormey
              1100  L Street, NW., Room 12102
                Washington, DC 20001

        PS Form 3817, April 2007 PSN                 7530-02-000-9065




                      UNITED STATES                                         Certificate Of                  To pay fee. affix stamps or
                  POSTAL SERVICE                                                   Mailing                  meter postage here.

       This Certificate of Mailing provides evidence that mail has been presented to USPS®
                                                                                           formailing
       This form may be used for domesuc and international mai.
       From:


          LEONARD W HOUSTON, SR.
           148 Deer Court Drive
           Middletown, NY 1940-6867                                                                            DEC
                                                                                                                      1 62020
                                                                                                             Postmark Here
        To:
          ELECTRONIC PRIVACY INEORMATIONCENTER
           Attn.; Trial Attomeys of Record
           519New Hampshire Avemue, NW
               Washington, DC 20036


         PS Form 3817, April 2007 PSN 7530-02-000-9065
Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 12 of 17




            FROM:


                             LEONARD w. HOUSTON, SR.
                             148Deer Court Drive
                             Middletown, NY 10940-6867




                        TO:
                          UNITED STATES DEPARTMENT OF JUSTICE
                          Civil Division, Federal Programs Branch
                          Attn.: Courtney Daniel Enlow, U.S. Trial Attorney
                              L. Street, N.W., Room
                           1100                       12102
                           Washington, D.C. 20005




            Label 228, March 2016        FOR DOMESTIC AND INTERNATIONAL USE




           PRIORITY                                        UNITED STATES
                                                         XPOSTALSERVICE

                   MAIL                                  VISIT US AT USPS.COM
                                                         ORDER FREE    ONLINE
                                                                   SUPPLIES




           FROM:


                           LEONARD W. HOUSTON, SR.
                           148Deer Court Drive
                           Middletown, NY 10940-6867




                        TO:
                                                        CENTER
                         ELECTRONIC PRIVACY INFORMATION
                         Atun; Attorneys of Record
                            New Hampshire Avenue, NW
                         1519
                         Washington, D.C. 20036
Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 13 of 17




                      ATTACHMENT
                           EXHIBIT A
                Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 14 of 17




           Artill.S2.C1.1.5.2 Standing Requirement: Current Doctrine
           Article   III, Section 2, Clause 1:
                The Judicial Power shall extend to all Cases, in Law and Equity, arising under
                this Constitution, the Laus of the United States, and Treaties made, or which
                shall be made, under their Authority;-to all Cases affecting Ambassadors,
                other public Ministers and Consuls;-to all Cases of admiralty and maritime
                Jurisdiction; to Controversies to which the United States shall be a Party;-to
                Controversies between two or more States; between a State and Citizens of
                another State; betuween Citizens of different States,-between Citizens of the
                same State claiming Lands under Grants of different States, and between a
                State, or the Citizens thereof, and foreign States, Citizens or Subjects.

           Standing to challenge governmental action on statutory or other non-constitutional
           grounds has a constitutional content to the degree that Article IlI requires a "case" or
           "controversy," necessitating a litigant who has sustained or will sustain an injury so
           that he will be moved to present the issue "in an adversary context and in a form
           historically viewed as capable of judicial resolution."" Liberalization of standing in
           the administrative law field has been notable.

            The "old law" required that in order to sue to contest the lawfulness of agency
            administrative action, one must have suffered a "legal wrong," that is, "the right
            invaded must be a legal right,2 requiring some resolution of the merits
            preliminarily. An injury-in-fact was insufficient. A "legal right" could be established
            in one of two ways. It could be a common-law right, such that if the injury were
            administered by a private party, one could sue on it," or it could be a right created by
            the Constitution or a statute." The statutory right most relied on was the judicial
            review section of the Administrative Procedure Act, which provided that "[a] person
            suffering legal wrong because of agency action, or adversely affected or aggrieved by
            agency action within the meaning of a relevant statute, is entitled to judicial review
           thereof." Early decisions under this statute interpreted the language as adopting the




I   of 4                                                                                          12/13/2020 6:15   PM
           Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 15 of 17




                  Ass 'n of   Data Processing Service Org                   v. Camp.   397   U.S. 150. 151-152 (1970)       citing
                 Flast   v. Cohen,      392   U.s. 83,   101 (1968)            But where     a dispute is otherwise justiciable.
                 the question whether the litigant is a 'proper party to request an adjudication of a particular
                 issue, [quoting Flast    supra, at 100], is one within the power of Congress to determine."
                                                 ,


                 Sierra Club v. Morton, 405 U.S. 727, 732 n.3 (1972)
            2.     Tennessee Electric Power Co. v. TVA, 306 U.S. 118, 137-138 (1939) See also
                                                                                                  v.
                 Alabama Power Co. v. Ickes, 302 U.S. 464 (1938); Perkins Lukens Steel Co., 310 U.S.
                 113 (1940)
            3.     Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.S. 123, 152 (1951)          (Justice
                 Frankfurter concurring). This was apparently the point of the definition of "legal right" as
                 "one of property, one arising out of contract, one protected against tortious invasion, or one
                 founded on a statute which confers a privilege." Tennessee Electric Power Co. v. TVA, 306
                 U.S. 118, 137-138 (1939)
            4.     Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.s. 123, 152 (1951)          (Justice
                 Frankfurter concurring). The Court approached this concept in two interrelated ways. (1) It
                 might be that a plaintiff had an interest that it was one of the purposes of the statute in
                 question to protect in some degree. Chicago Junction Case, 264 U.s. 258 (1924)
                 Alexander Sprunt & Son v. United States, 281 U.S. 249 (1930) ; Alton R.R. v. United
                 States, 315 U.S. 15 (1942)        Thus, in Hardin v. Kentucky Utilities Co., 390 U.S. 1
                                                          .




            (1968)a            private utility was held to have stan din g to contest allegedly illegal competition
                 by TVA on the ground that the statute was meant to give private utilities some protection
                 from certain forms of TVA competition. (2) It might be that a plaintiff was a "person
                 aggrieved" within the terms of a judicial review section of an administrative or regulatory
                 statute. Injury to an economic interest was sufficient to "aggrieve" a litigant. FCCv. Sanders
                 Brothers Radio Station, 309 U.S. 470 (1940) Associated Industries v. Ickes, 134 F.2d
                 694 (2d Cir. 1943)     ,cert. dismissed as moot, 320 U.S. 707 (1943).
            5.     5 U.S.c. $ 702. See also          47       U.S.c.   S   202(b)(6) (FCC); 15 U.S.C. § 77i(a) (SEC); 16
                 U.S.C. 825a(b) (FPC).
            6.     FCC v.Sanders Brothers Radio Station, 309 U.S. 470, 477 (1940)   City of Chicago                           v.
                 Atchison, T. & S.F. Ry. Co., 357 U.s. 77, 83 (1958) Hardin v. Kentucky Utilities Co., 390
                 U.S. 1, 7 (1968)

            7.     Ass'n of Data Processing Service Org. v. Camp, 397 U.S. 150 (1970)            Barlow v.     ;


                 Collins,   397 U.S. 159 (1970)    Justices Brennan and White argued that only injury-in-fact
                                                              .



                 should be requisite for stan ding. Id. at 167. In Clarke v. Securities Industry Ass'n, 479 U.s.
                 388 (1987)
                                  ,
                                      the Court applied a liberalized zone-of-interest test. But see Lujan v.
                 National   WNildlife   Federation, 497 U.S. 871, 885-889 (1990) Air Courier Conf. v.
                 American Postal Workers Union, 498 U.S. 517 (1991) . In applying these standards, the
                 Court, once it determined that the litigant's interests were "arguably protected" by the
                 statute in question, proceeded to the merits without thereafter pausing to inquire whether in




3   of 4                                                                                                                             12/13/2020 6:15   PM
           Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 16 of 17




                  fact the inter ests asserted were among those protected. Anold Toursv Camp. 400 U S. 45
                  (1970) Investment Company Institute v. Camp, 401 U.S. 617 (1971)       Boston Stock
                  Exchange v. State Tax Comm'n, 429 U.S. 318, 320 n.3 (1977) Almost
                  contemporaneously, the Court also liberalized the ripeness requirement in review of
                  administrative actions. Gardner v. Toilet Goods Ass'n, Inc., 387 U.S. 167 (1967); Abbott
                  Laboratories v. Gardner, 387 U.S. 136 (1967)     See          also National Credit Union
                  Administration v. First National Bank& Trust Co., 522 U.S. 479 (1998) , in which the
                  Court found that a bank had standing to challenge an agency ruling expanding the role of
                  employer credit unions to include multi-employer credit unions, despite a statutory limit that
                  any such union could be of groups having a common bond of occupation or association.
                  The Court held that a plaintiff did not have to show it was the congressional purpose to
                  protect its interests. It is sufficient if the interest asserted is "arguably within the zone of
                  interests to be protected...by the statute." Id. at 492 (internal quotation marks and
                  citation omitted). But the Court divided 5-to-4 in applying the test. See also Bennett v.
                  Spear, 520 U.S. 154 (1997)
             8.     Ass'n of Data Processing Service Org. v. Camp, 397 U.S. 150, 154 (1970)

             9.     Sierra Clubv. Morton, 405 U.S. 727, 734 (1972) Moreover, said the Court, once a
                  person establishes that he has stan ding to seek judicial review of an action because of
                  particularized injury to him, he may argue the public interest as a "representative of the
                  public interest," as a "private attorney general," so that he may contest not only the action
                  which injures him but the entire complex of actions of which his injury-in ducing action is a
                  part. Id. at 737-738, noting Scripps-Howard Radio v. FCC, 316 U.S. 4 (1942)          FCCV.
                  Sanders Brothers Radio Station,     309 U.S.   470o
                                                                      (1940). See also Gladstone Realtors v.
                  Village of Bellwood, 441 U.S. 91, 103 n. (1979) Havens Realty Corp. v. Coleman, 455
                  U.S. 363, 376 n.16 (1982)       (noting ability of such party to represent interests of third
                  parties).

            10      United States v. SCRAP, 412 U.S. 669, 683-690 (1973)      As was noted above, this
                  case has been disparaged by the later Court. Lujan v. Defenders of Wildlife, 504 U.S. 555,
                  566-67 (1992)    Whitmore v. Arkansas, 495 U.S. 149, 158-160 (1990)
            11.     See Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992); Lujan v. National Wildlife
                  Federation, 497 U.S. 871 (1990) But see Bennett v. Spear, 520 U.S. 154 (1997)           (fact
                  that citizen suit provision of Endangered Species Act is directed at empowering suits to
                  further environ mental concerns does not mean that suitor who alleges economic harm from
                  enforcement of Act lacks stan din g); FECv. Akins, 524 U.S. 11 (1998)    (expansion of
                  standing based on denial of acceess to information).




                                                                                                                     12/13/2020 6:15 PM
4   of 4
              tlda Wd 80Lz80
        s002 1O0
         Case 1:19-cv-00810-RBW Document 150 Filed 01/12/21 Page 17 of 17




                                                   il

                                                                                                                                                    m




                    RIORITY AAIL




                                      3


                                             RIORITY



                                                        MAIL
                                           oRITY

                                                    MA



        L

EP14F




        This packaging is the property of the US. Postal Service and is provided solely for use lIn sending Priorty MalP shlpments.
        Misuse may be a viotation of federal law. This packaging ls not for resale. EP14F us.      Postal Service; Oct. 2008; An rights reserved.
